IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00253-CR

ROY LEE BOYKIN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-572-C2


                          MEMORANDUM OPINION


      On August 3, 2016, inmate Roy Lee Boykin filed a “Notice of Appeal” in this Court,

challenging the trial court’s denial of his motion for loan of the Reporter’s Record.

Included in Boykin’s “Notice of Appeal” are statements that he wishes to compel the trial

court to allow him access to the Reporter’s Record so that he may file a post-conviction

application for writ of habeas corpus raising claims of actual innocence, ineffective
assistance of counsel, breach of a plea agreement, prosecutorial misconduct, and various

other purported violations.

        The right of appeal in criminal cases is conferred by the Legislature, and a party

may appeal only from judgments of conviction or interlocutory orders authorized as

appealable. See TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006); TEX. R. APP. P.

25.2(a)(2); see also Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014) (“‘[T]he

standard for determining jurisdiction is not whether the appeal is precluded by law, but

whether the appeal is authorized by law.’” (quoting Abbott v. State, 271 S.W.3d 694, 696-

97 (Tex. Crim. App. 2008))). In this case, appellant does not appeal from a judgment of

conviction or an appealable interlocutory order. See, e.g., Richard v. State, No. 01-16-00196-

CR, 2016 Tex. App. LEXIS 3913, at *3 (Tex. App.—Houston [1st Dist.] Apr. 14, 2016, no

pet.) (mem. op., not designated for publication) (per curiam) (citing Hosea v. State, No. 01-

14-01017-CR, 2015 Tex. App. LEXIS 1858, at **1-2 (Tex. App.—Houston [1st Dist.] Feb. 26,

2015, no pet.) (mem. op., not designated for publication) (per curiam) (“The denial of a

motion to obtain a free record is not an appealable order.”)); Poole v. State, No. 14-14-

00081-CR, 2014 Tex. App. LEXIS 3292, at *1 (Tex. App.—Houston [14th Dist.] Mar. 27,

2014, no pet.) (mem. op., not designated for publication) (per curiam) (citing Manning v.

State, No. 14-11-00464-CR, 2011 Tex. App. LEXIS 4537, at *1 (Tex. App.—Houston [14th

Dist.] June 16, 2011, no pet.) (mem. op., not designated for publication) (per curiam)).

Because this appeal is not from a judgment of conviction or an appealable interlocutory


Boykin v. State                                                                         Page 2
order, we have no jurisdiction. See Ragston, 424 S.W.3d at 52; see also Abbott, 271 S.W.3d

at 696-97. Accordingly, this appeal is dismissed.




                                                AL SCOGGINS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal Dismissed
Opinion delivered and filed August 31, 2016
Do not publish
[CR25]




Boykin v. State                                                                     Page 3